DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 10, and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steven William Edge (US Patent Application Publication 2014/0162688). Hereinafter Edge.

Regarding claim 1, Edge discloses a computer-implemented device-to-device (D2D) communication (proximity service enhances some existing service, for example, by replacing some existing communication channel between the first device and one or more of the other devices that is supported by a network with an equivalent communication channel that employs direct device to device communication (e.g. LTE-D) and does not reply on support by a network, paragraph [0109]) method comprising: 
broadcasting, by a device, device information of the device at periodic time intervals using device-to-device (D2D) communication (each terminal, e.g. T1 and T2, periodically broadcasting information for itself that includes its identity, current location and supported proximity services and information version or timestamp, paragraph [0158]; T1 is the first device that broadcasts the information periodically); 
receiving, by the device, the device information in an incoming new device broadcast sequence (each terminal listens for broadcasts from other terminals and stores any information received from other terminals, paragraph [0158]; T1 receives broadcast information from T2); 
receiving, by the device, compiled device information in an incoming D2D broadcast sequence (the terminal device receives the broadcast message, where the terminal T1 determines that another terminal T2 has acknowledged information that terminal T1 sent previously related to terminal T3, if information is received from terminal T2 that acknowledges this information, where information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the terminal receives the broadcast message during the receiving process (i.e. an incoming D2D broadcast sequence), where the information is compiled by T2 that includes information of T2 and T3), wherein the compiled device information includes device information of respective devices of a plurality of devices communicating using the D2D communication (each terminal supports a hop by hop method of routing by maintaining a routing table showing other terminals in direct radio range via which communication is transferred to any other destination terminal, where information received by each terminal is compiled as part of proximity discovery support, paragraph [0163]; the received information is compiled by T2 that includes information of T2 and T3), the plurality of devices including the device and one or more additional devices (each terminal supports a hop by hop method of routing by maintaining a routing table showing other terminals in direct radio range via which communication is transferred to any other destination terminal, where information received by each terminal is compiled as part of proximity discovery support, paragraph [0163]; the received information is compiled by T2 that includes information of T2 and T3 (i.e. the device and one or more additional devices)); 
storing, by the device, the compiled device information (each terminal listens for broadcasts from other terminals and stores any information received from other terminals, where the terminal device T1 receives the broadcast message, and the information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the received information compiled by T2 that includes information of T2 and T3 is stored in T1); 
determining, by the device, a broadcast sequence based on the compiled device information (the terminal device receives the broadcast message, where the terminal T1 determines that another terminal T2 has acknowledged information that terminal T1 sent previously related to terminal T3, if information is received from terminal T2 that acknowledges this information, where information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the information is compiled by T2 that includes information of T2 and T3); and 
broadcasting, by the device, compiled device information of at least one device of the plurality of devices according to the determined broadcast sequence (the terminal T1 resumes relaying information after determining if all terminals from which terminal T1 receives broadcast explicitly or implicitly acknowledge the information stored in terminal T1 for any terminal T3 (e.g. after receiving new information for terminal T3 or after receiving a direct broadcast from terminal T4 that did not yet acknowledge the information stored in terminal T1 for terminal T3), paragraph [0158]; T1 determines if all terminals have received the broadcast information, and continues to broadcast the information during the process).

Regarding claim 2, Edge discloses the computer-implemented method of claim 1, further comprising: 
determining whether the compiled device information includes device information of a new device (the terminal device receives the broadcast message, where the terminal T1 determines that another terminal T2 has acknowledged information that terminal T1 sent previously related to terminal T3, if information is received from terminal T2 that acknowledges this information, where information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the terminal receives the broadcast message that is compiled by T2 that includes information of T2 and T3, where the terminal T3 is a new device).

Regarding claim 3, Edge discloses the computer-implemented method of claim 2, wherein in response to determining the compiled device information includes device information of a new device, determining the broadcast sequence includes a new device broadcast sequence (terminal device receives the broadcast message, where the terminal T1 determines that another terminal T2 has acknowledged information that terminal T1 sent previously related to terminal T3, if information is received from terminal T2 that acknowledges this information, where information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the terminal T1 determines if the broadcast message that is compiled by T2 includes information of T2 and T3, where the terminal T3 is a new device).

Regarding claim 4, Edge discloses the computer-implemented method of claim 3, wherein broadcasting device information of at least one device of the plurality of devices according to the determined broadcast sequence includes broadcasting device information of the new device according to the new device broadcast sequence (terminal device receives the broadcast message, where the terminal T1 determines that another terminal T2 has acknowledged information that terminal T1 sent previously related to terminal T3, if information is received from terminal T2 that acknowledges this information, where information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the terminal T1 determines if the broadcast message that is compiled by T2 includes information of T2 and T3).

Regarding claim 5, Edge discloses the computer-implemented method of claim 4, wherein determining the broadcast sequence further includes determining a D2D broadcast sequence of the stored compiled device information (each terminal listens for broadcasts from other terminals and stores any information received from other terminals, where the terminal device T1 receives the broadcast message, and the information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the received information compiled by T2 that includes information of T2 and T3 is stored in T1).

Regarding claim 6, Edge discloses the computer-implemented method of claim 5, wherein broadcasting device information of at least one additional device of the plurality of devices according to the determined broadcast sequence further includes broadcasting the stored compiled device information according to the D2D broadcast sequence (the terminal T1 resumes relaying information after determining if all terminals from which terminal T1 receives broadcast explicitly or implicitly acknowledge the information stored in terminal T1 for any terminal T3 (e.g. after receiving new information for terminal T3 or after receiving a direct broadcast from terminal T4 that did not yet acknowledge the information stored in terminal T1 for terminal T3), paragraph [0158]; T1 determines if all terminals have received the broadcast information, and continues to broadcast the information during the process).

Regarding claim 7, Edge discloses the computer-implemented method of claim 1, wherein determining the broadcast sequence includes determining a D2D broadcast sequence of the stored compiled device information (each terminal listens for broadcasts from other terminals and stores any information received from other terminals, where the terminal device T1 receives the broadcast message, and the information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the received information compiled by T2 that includes information of T2 and T3 is stored in T1).

Regarding claim 8, Edge discloses the computer-implemented method of claim 7, wherein broadcasting device information of at least one additional device of the plurality of devices according to the determined broadcast sequence includes broadcasting the stored compiled device information according to the D2D broadcast sequence (the terminal T1 resumes relaying information after determining if all terminals from which terminal T1 receives broadcast explicitly or implicitly acknowledge the information stored in terminal T1 for any terminal T3 (e.g. after receiving new information for terminal T3 or after receiving a direct broadcast from terminal T4 that did not yet acknowledge the information stored in terminal T1 for terminal T3), paragraph [0158]; T1 determines if all terminals have received the broadcast information, and continues to broadcast the information during the process).

Regarding claim 9, Edge discloses the computer-implemented method of claim 1, further comprising: 
receiving, by the device, updated compiled device information in an updated incoming D2D broadcast sequence, wherein the updated compiled device information includes updated device information of respective devices of the plurality of devices (the terminal T1 resumes relaying information after determining if all terminals from which terminal T1 receives broadcast explicitly or implicitly acknowledge the information stored in terminal T1 for any terminal T3 (e.g. after receiving new information for terminal T3 or after receiving a direct broadcast from terminal T4 that did not yet acknowledge the information stored in terminal T1 for terminal T3), where the terminal T1 receives the new broadcast message for terminal T3 from terminal T2 that has acknowledged information that terminal T1 sent previously related to terminal T3, if information is received from terminal T2 that acknowledges this information, where information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the terminal receives the new information for terminal T3 during the receiving process (i.e. an updated incoming D2D broadcast sequence), where the information is compiled by T2 that includes information of T2 and T3); 
storing, by the device, the updated compiled device information (each terminal listens for broadcasts from other terminals and stores any information received from other terminals, where the terminal device T1 receives the broadcast message, and the information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the received new information for terminal T3 (i.e. updated information) compiled by T2 that includes information of T2 and T3 is stored in T1); 
determining, by the device, an updated D2D broadcast sequence based on the updated compiled device information (the terminal device receives the broadcast message, where the terminal T1 determines that another terminal T2 has acknowledged information that terminal T1 sent previously related to terminal T3, if information is received from terminal T2 that acknowledges this information, where information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the new information for terminal T3 (i.e. updated information) is compiled by T2 that includes information of T2 and T3); and 
broadcasting, by the device, the updated device information according to the updated D2D broadcast sequence (the terminal T1 resumes relaying information after determining if all terminals from which terminal T1 receives broadcast explicitly or implicitly acknowledge the information stored in terminal T1 for any terminal T3 (e.g. after receiving new information for terminal T3 or after receiving a direct broadcast from terminal T4 that did not yet acknowledge the information stored in terminal T1 for terminal T3), paragraph [0158]; T1 determines if all terminals have received the new information for terminal T3 (i.e. updated broadcast information), and continues to broadcast the information during the process).

Regarding claim 10, Edge discloses the computer-implemented method of claim 1, further comprising transmitting, by the device, the compiled device information to a mobile information collection device (the system includes devices such as a database or data storage service provider/system, paragraph [0204]; the terminal T1 resumes relaying information after determining if all terminals from which terminal T1 receives broadcast explicitly or implicitly acknowledge the information stored in terminal T1 for any terminal T3 (e.g. after receiving new information for terminal T3 or after receiving a direct broadcast from terminal T4 that did not yet acknowledge the information stored in terminal T1 for terminal T3), paragraph [0158]; the terminal T1 broadcasts the information to other devices, including to a database or data storage service provider/system (i.e. mobile information collection device)).

Regarding claim 16, Edge discloses a device (UE, Fig. 17, paragraph [0197]) comprising a processor (general-purpose processor(s), Fig. 17, paragraph [0197]) and a computer-readable medium communicably coupled to the processor and configured to store executable program instructions that when executed by the processor (functions performed in response to execution of one or more machine-readable instructions stored in memory, where the one or more instructions are executable by general-purpose processor(s), paragraph [0197]) cause the device to: 
broadcast device information of the device at periodic time intervals using device-to-device (D2D) communication (each terminal, e.g. T1 and T2, periodically broadcasting information for itself that includes its identity, current location and supported proximity services and information version or timestamp, paragraph [0158]; T1 is the first device that broadcasts the information periodically); 
receive the device information in an incoming new device broadcast sequence (each terminal listens for broadcasts from other terminals and stores any information received from other terminals, paragraph [0158]; T1 receives broadcast information from T2); 
receive compiled device information in an incoming D2D broadcast sequence (the terminal device receives the broadcast message, where the terminal T1 determines that another terminal T2 has acknowledged information that terminal T1 sent previously related to terminal T3, if information is received from terminal T2 that acknowledges this information, where information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the terminal receives the broadcast message during the receiving process (i.e. an incoming D2D broadcast sequence), where the information is compiled by T2 that includes information of T2 and T3), wherein the compiled device information includes the device information of respective devices of a plurality of devices communicating using the D2D communication (each terminal supports a hop by hop method of routing by maintaining a routing table showing other terminals in direct radio range via which communication is transferred to any other destination terminal, where information received by each terminal is compiled as part of proximity discovery support, paragraph [0163]; the received information is compiled by T2 that includes information of T2 and T3), the plurality of devices including the device and one or more additional devices (each terminal supports a hop by hop method of routing by maintaining a routing table showing other terminals in direct radio range via which communication is transferred to any other destination terminal, where information received by each terminal is compiled as part of proximity discovery support, paragraph [0163]; the received information is compiled by T2 that includes information of T2 and T3 (i.e. the device and one or more additional devices)); 
store the compiled device information (each terminal listens for broadcasts from other terminals and stores any information received from other terminals, where the terminal device T1 receives the broadcast message, and the information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the received information compiled by T2 that includes information of T2 and T3 is stored in T1); 
determine a broadcast sequence based on the compiled device information (the terminal device receives the broadcast message, where the terminal T1 determines that another terminal T2 has acknowledged information that terminal T1 sent previously related to terminal T3, if information is received from terminal T2 that acknowledges this information, where information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the information is compiled by T2 that includes information of T2 and T3); and 
broadcast device information of at least one device of the plurality of devices according to the determined broadcast sequence (the terminal T1 resumes relaying information after determining if all terminals from which terminal T1 receives broadcast explicitly or implicitly acknowledge the information stored in terminal T1 for any terminal T3 (e.g. after receiving new information for terminal T3 or after receiving a direct broadcast from terminal T4 that did not yet acknowledge the information stored in terminal T1 for terminal T3), paragraph [0158]; T1 determines if all terminals have received the broadcast information, and continues to broadcast the information during the process).

Regarding claim 17, Edge discloses the device of claim 16, wherein the executable program instructions when executed by the processor further cause the device to: 
determine whether the compiled device information includes device information of a new device (the terminal device receives the broadcast message, where the terminal T1 determines that another terminal T2 has acknowledged information that terminal T1 sent previously related to terminal T3, if information is received from terminal T2 that acknowledges this information, where information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the terminal receives the broadcast message that is compiled by T2 that includes information of T2 and T3, where the terminal T3 is a new device).

Regarding claim 18, Edge discloses the device of claim 17, wherein the executable program instructions when executed by the processor further cause the device to: 
in response to determining the compiled device information includes device information of a new device, determine the broadcast sequence includes a new device broadcast sequence (terminal device receives the broadcast message, where the terminal T1 determines that another terminal T2 has acknowledged information that terminal T1 sent previously related to terminal T3, if information is received from terminal T2 that acknowledges this information, where information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the terminal T1 determines if the broadcast message that is compiled by T2 includes information of T2 and T3, where the terminal T3 is a new device).

Regarding claim 19, Edge discloses the device of claim 18, wherein the executable program instructions when executed by the processor further cause the device to: 
broadcast the device information of the new device according to the new device broadcast sequence (terminal device receives the broadcast message, where the terminal T1 determines that another terminal T2 has acknowledged information that terminal T1 sent previously related to terminal T3, if information is received from terminal T2 that acknowledges this information, where information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the terminal T1 determines if the broadcast message that is compiled by T2 includes information of T2 and T3).

Regarding claim 20, Edge discloses the device of claim 16, wherein the executable program instructions when executed by the processor further cause the device to: 
receive device information of a new device (the terminal device receives the broadcast message, where the terminal T1 determines that another terminal T2 has acknowledged information that terminal T1 sent previously related to terminal T3, if information is received from terminal T2 that acknowledges this information, where information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the terminal receives the broadcast message that is compiled by T2 that includes information of T2 and T3, where the terminal T3 is a new device); and 
broadcast the device information of the new device according to a new device broadcast sequence (terminal device receives the broadcast message, where the terminal T1 determines that another terminal T2 has acknowledged information that terminal T1 sent previously related to terminal T3, if information is received from terminal T2 that acknowledges this information, where information received by each terminal is compiled as part of proximity discovery support, paragraphs [0158], [0163]; the terminal T1 determines if the broadcast message that is compiled by T2 includes information of T2 and T3).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steven William Edge (US Patent Application Publication 2014/0162688), and further in view of Balasubramanian et al (US Patent Application Publication 2020/0100177). Hereinafter Edge and Balasubramanian.

Regarding claim 11, Edge discloses the computer-implemented method of claim 1, wherein the device information includes device ID information, location information, proximity information (each terminal starts by periodically broadcasting information for itself that includes its identity, current location and supported proximity services and an information version or timestamp, paragraph [0158]).
However, Edge does not explicitly disclose “the device information includes battery information.” Balasubramanian discloses a primary device compares the battery level of the primary mobile device to a threshold, and the primary device broadcasts advertisement signals or synchronization signals by looping through a sequence of transmit power values for a sequence of consecutive frames upon determining that the battery level is below the threshold (paragraphs [0063] – [0067]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Edge and Balasubramanian before him or her, to incorporate the device broadcasting advertisement signals of transmit power values as taught by Balasubramanian, to improve the proximity service of Edge for the motivation of providing efficient power management in D2D communication when a primary device has a low battery level (paragraph [0003] of Balasubramanian).

Regarding claim 12, Edge and Balasubramanian disclose the computer-implemented method of claim 11, Edge discloses wherein determining the broadcast sequence includes determining a D2D broadcast sequence based on one or more of the proximity information (each terminal starts by periodically broadcasting information for itself that includes its identity, current location and supported proximity services and an information version or timestamp, paragraph [0158]) 
However, Edge does not explicitly disclose “determining a D2D broadcast sequence based on the battery information.” Balasubramanian discloses a primary device compares the battery level of the primary mobile device to a threshold, and the primary device broadcasts advertisement signals or synchronization signals by looping through a sequence of transmit power values for a sequence of consecutive frames upon determining that the battery level is below the threshold (paragraphs [0063] – [0067]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Edge and Balasubramanian before him or her, to incorporate the device broadcasting advertisement signals of transmit power values as taught by Balasubramanian, to improve the proximity service of Edge for the motivation of providing efficient power management in D2D communication when a primary device has a low battery level (paragraph [0003] of Balasubramanian).

Regarding claim 13, Edge and Balasubramanian disclose the computer-implemented method of claim 11, Edge discloses wherein the proximity information includes information indicating which devices of the plurality of devices are visible and which are non-visible to the device (terminal T1 assumes terminal T2 requests information if terminal T1 does not see terminal T2 sending information, and the terminal periodically sends latest information and associated tag for every other terminals, where information for terminal is broadcasted by the terminal is indicative of an identity of the terminal, a list of proximity service supported by the terminal, identities of other terminals known by the terminal to be in direct radio range, and/or location and signal information, paragraphs [0160] – [0162]; the broadcast information includes identities of other terminals known to be in range (i.e. visible to the device), and the terminal T2 requests for information if the terminal T1 does not see terminal T2 (i.e. non-visible to the device)).

Regarding claim 14, Edge and Balasubramanian disclose the computer-implemented method of claim 11, but Edge does not explicitly disclose wherein the battery information includes time-to-live (TTL) information of a device battery.
Balasubramanian discloses a primary device compares the battery level of the primary mobile device to a threshold, and the primary device broadcasts advertisement signals or synchronization signals by looping through a sequence of transmit power values for a sequence of consecutive frames upon determining that the battery level is below the threshold (paragraphs [0063] – [0067]), where the duty cycle of the default power value of a frame sequence is dynamically adjusted based on the battery power level that includes first battery threshold value, a lower second battery threshold value, and an even lower third battery threshold value to reduce the duty cycle (paragraph [0057]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Edge and Balasubramanian before him or her, to incorporate the device broadcasting advertisement signals of transmit power values as taught by Balasubramanian, to improve the proximity service of Edge for activating the D2D communication when the battery level reaches a threshold. The motivation for doing so would have been to provide efficient power management in D2D communication when a primary device has a low battery level (paragraph [0003] of Balasubramanian).

Regarding claim 15, Edge discloses the computer-implemented method of claim 1, but does not explicitly disclose further comprising activating a D2D mode, wherein the device information of the device is broadcasted in response to activating the D2D mode.
While Edge discloses the mobile device initiates notification of a user and/or an application of a first mobile device or a second mobile device that a state of proximity has occurred (paragraph [0216]), Edge does not explicitly disclose “activating a D2D mode, wherein the device information of the device is broadcasted in response to activating the D2D mode.”
Balasubramanian discloses a primary device compares the battery level of the primary mobile device to a threshold, and the primary device broadcasts advertisement signals or synchronization signals by looping through a sequence of transmit power values for a sequence of consecutive frames upon determining that the battery level is below the threshold (paragraphs [0063] – [0067]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Edge and Balasubramanian before him or her, to incorporate the device broadcasting advertisement signals of transmit power values as taught by Balasubramanian, to improve the proximity service of Edge for activating the D2D communication when the battery level reaches a threshold. The motivation for doing so would have been to provide efficient power management in D2D communication when a primary device has a low battery level (paragraph [0003] of Balasubramanian).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LU et al – receiving a broadcast type message including an identifier of another D2D communication device, and determining whether to connect to the another D2D communication device based on the received identifier
KAPLITA et al – receives one of an alert and request for a response with respect to an associated location and identifies a first set of mobile devices for responding to the one of the alert and request, transmits a first dispatch request to each mobile device in the first set requesting dispatch to the associated location, transmits a second dispatch request to the higher priority mobile device requesting dispatch to the associated location in response to identifying a higher priority mobile device for responding to the one of the alert and request relative to a lower priority mobile device
ZALZALAH et al – discovering wireless devices within communication range of the source wireless device at the source wireless device, determining one of whether the discovered wireless device is the destination device and whether the discovered wireless device has wireless connectivity to a wireless base station, and including each discovered wireless device in a discovered wireless device list, and prioritize the list of discovered wireless devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468